EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wyan-Ching M. Lee on 2/28/2022.

The application has been amended as follows: 

Amendment to the Claims
Claim 9 (currently amended)
	An anti-LAG-3 antibody or an antigen-binding portion thereof, wherein said antibody or antigen-binding portion thereof comprises the H-CDR1-3 and L-CDR1-3 amino acid sequences of SEQ ID NOs: 41, 42, 43, 44, 45, and 40, respectively.

Claim 10 (currently amended):
	The anti-LAG-3 antibody or antigen-binding portion of claim 9, wherein said antibody or antigen-binding portion thereof comprises a heavy chain variable domain and a light chain variable domain having the amino acid sequences of SEQ ID NOs: 7 and 8, respectively.

Claim 16 (canceled)
Claim 31 (canceled)

Claim 35 (currently amended):
	A method for enhancing immunity in a cancer patient in need thereof, comprising administering to said patient the anti-LAG-3 antibody or antigen-binding portion of claim 9.

Claim 36 (currently amended):
	The method of claim 32[[31]], further comprising administering to the patient an immunostimulatory agent, a vaccine, a chemotherapeutic agent, an anti- neoplastic agent, an anti-angiogenic agent, a tyrosine kinase inhibitor, an anti-LAG-3 antibody 

Claim 43 (canceled)

Claim 45 (currently amended):
A method for enhancing immunity in a cancer patient in need thereof, comprising administering to said patient the antibody of claim 41.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an anti-LAG3 antibody or antigen  binding portion thereof, wherein said antibody or antigen binding portion thereof comprises the H-CDR1-3 and L-CDR1-3 amino acid sequences of SEQ ID NOs: 41, 42, 43, 44, 45, and 40, respectively. Further, it was determined that the prior art neither teaches nor suggests an anti-LAG3 antibody or antigen  binding portion thereof, wherein said antibody or antigen  binding 
	Further, as the provisional nonstatutory double patenting rejection is withdrawn as the only rejection remaining in the instant application which has the earlier effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 9-10, 12, 20, 24, 30, 32-36, 41-42, and 44-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/SUNG MIN YOON/Examiner, Art Unit 1643     


/HONG SANG/Primary Examiner, Art Unit 1643